DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20120092991) in view of Ogier (US20030007453).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
As to claim 1, Jeong teaches a device comprising: a memory; and at least one processor (¶0008 computer readable medium, device; ¶0071 computer systems, computer readable medium) configured to: identify a plurality of categories of packets provided for transmission to an electronic device; (¶0002 packets can traverse through multiple independent nodes; ¶0025 multiple packet types; classification of the packets into a multiplicity of packet types; ¶0068 indicating a packet classification; ¶0069 indication (specify/identifies) of the number of packet classification types) determine a respective packet loss value for a respective category of the plurality of categories of packets; (¶0025 multiple packet types; Classification of the packets into a multiplicity of packet types; ¶0042 define values packet loss rate)  and adjust subsequent transmission of packets in the particular category of packets (Abstract Packet data transmission adjustment; ¶0027 adjust the transmitting of the data packets; dropped packets). 
Although Jeong teaches the device recited above, wherein Jeong fails to expressly teach identify a particular category of the plurality of categories of packets for which the determined respective packet loss value satisfies a packet loss condition and based at least in part on the packet loss condition being satisfied by the determined respective packet loss value for the particular category of packets.
Ogier, however discloses, identify a particular category of the plurality of categories of packets for which the determined respective packet loss value satisfies a packet loss condition;  (¶0009 plurality of classes of packet; ¶0029 defines a number of classes, each  class represents the requirements of based on packet loss; ¶0053 packet drop values, satisfies rate assigned to packets within classes; ¶0062 packets, satisfying  condition; 0064 identifies class that satisfies the first condition) based at least in part on the packet loss condition being satisfied by the determined respective packet loss value for the particular category of packets. (¶0009 plurality of classes of packet; ¶0029 defines a number of classes, each class represents the requirements of based on packet loss; ¶0062 packets, satisfying condition).
Thus given the teachings of Ogier it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ogier and Jeong for defining a packet class from a plurality of packet classes based on satisfying a packet loss value threshold conditions. One of ordinary skill in the art would be motivated to allow for enables the offering of quality of service (QoS) assurances based on observing packet behavior with real-time measurements. (See Ogier para 0028)
As to claim 2, the combination of Jeong and Ogier teach the device of claim 1, wherein Jeong further teaches the device of claim 1, wherein Jeong further teaches the device of claim 1, wherein the respective category of the plurality of categories of packets is characterized by a respective characteristic. (¶0025 multiple packet types; ¶0031 characteristics for a data packet).
As to claim 3, the combination of Jeong and Ogier teach the device of claim 2, wherein Jeong further teaches the device of claim 2, wherein Jeong further teaches The device of claim 2, wherein the respective characteristic for at least one respective category of the plurality of categories comprises at least one of: a packet size, a packet content type, a quality of service, a packet flag, or a packet redundancy scheme. (¶0025 packet types video packets and audio packets; ¶0031 QoS characteristics for a data packet).
As to claim 7, the combination of Jeong and Ogier teach the device of claim 2, wherein Jeong further teaches the device of claim 2, wherein Jeong further teaches The device of claim 1, further comprising: providing the packets for transmission to the electronic device over a single connection. (¶0025 packet types for a single connection; ¶0037 transmission over a connection).
As to claim 8, Jeong further teaches a method comprising: determining a first packet loss value for a first category of packets provided for transmission to an electronic device, the first category of packets being characterized by at least one first characteristic; (¶0025 multiple packet types, such  video packets (first category); ¶0042 define values packet loss rate; ¶0046 packets for transmission on the physical medium) the second category of packets being characterized by at least one second characteristic, (¶0025 multiple packet types, such  audio packets (second category) the first and second category of packets corresponding to a particular presentation; (¶0025 video packets and audio packets; ¶0040 playback of the streamed audio and video). 
Although Jeong teaches the device recited above, wherein Jeong fails to expressly teach determining a second packet loss value for a second category of packets provided for transmission to an electronic device, adaptively performing a first modification to transmission of the first category of packets when the first packet loss value satisfies a first packet loss condition and adaptively performing a second modification to transmission of the second category of packets when the second packet loss value satisfies a second packet loss condition that differs from the first packet loss condition.
Ogier, however discloses, determining a second packet loss value for a second category of packets provided for transmission to an electronic device, (¶0025 packet types, such  audio packets (second category); ¶0042 assigning a value to each class; ¶0053 values are defined for packet dropping) adaptively performing a first modification to transmission of the first category of packets when the first packet loss value satisfies a first packet loss condition; (¶0009 forwarding (transmission) rates for each of the classes with the first and second condition; ¶0062 satisfying the first condition of a given class; ¶0097 modify  departure rate  allocated to the classes) and adaptively performing a second modification to transmission of the second category of packets when the second packet loss value satisfies a second packet loss condition that differs from the first packet loss condition (¶0009 forwarding rates for each of the classes with the first and second condition; ¶0062 satisfying the second condition of a given class; ¶0097 modify the departure rate allocated to the classes). 
Thus given the teachings of Ogier it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ogier and Jeong for modifying packet transmission based on satisfying a packet loss value threshold conditions. One of ordinary skill in the art would be motivated to allow for using reservation-based traffic management explicitly identifies and reserves network resources. (See Ogier para 0004)
As to claim 9, the combination of Jeong and Ogier teach the method of claim 8, wherein Jeong further teaches The method of claim 8, wherein the at least one first characteristic of the first category of packets comprises a video packet type having a particular size and performing the first modification to the transmission of the first category of packets comprises adjusting the particular size of the first category of packets. (¶0025 video packets; ¶0027 adjust transmitting of the data packets; ¶0061 adjust packet bit rate).
As to claim 12, the combination of Jeong and Ogier teach the method of claim 8, wherein Jeong further teaches The method of claim 8, wherein the at least one first characteristic comprises at least one of a packet size, a packet type, or a quality of service. (¶0029 quality of service (QoS) characteristics, Packets).
As to claim 13, the combination of Jeong and Ogier teach the method of claim 8, wherein Jeong further teaches the method of claim 8, wherein the first modification differs from the second modification. (¶0024 modify the generation of packets; modify the transmission of packets).
As to claim 15, the combination of Jeong and Ogier teach the method of claim 8, wherein Jeong further teaches the method of claim 8, wherein the particular presentation comprises an audio- video presentation, the first category of packets comprises audio packets, and the second category of packets comprises video packets. (¶0040 audio and video streaming playback; ¶0064 Multiple classes of packets, audio packets, video packets). 
Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20120092991) in view of Ogier (US20030007453) and in further view of Kure (US20120278677).
As to claim 4, although the combination of Jeong and Ogier teach the device recited in claim 1, wherein the combination of Jeong and Ogier fail to expressly teach The device of claim 1, wherein the at least one processor is further configured to: identify another particular category of the plurality of categories of packets for which the determined packet loss value does not satisfy the packet loss condition and decrease an amount of redundancy associated with the other particular category; and increase another amount of redundancy associated with the particular 
Kure, however discloses, The device of claim 1, wherein the at least one processor is further configured to: identify another particular category of the plurality of categories of packets for which the determined packet loss value does not satisfy the packet loss condition; (¶0114 value or less under the environment of a random packet loss rate) decrease an amount of redundancy associated with the other particular category; and increase another amount of redundancy associated with the particular category, the increased other amount of redundancy being based at least in part on the decreased amount of redundancy. (¶0131 redundancy of the redundant packet becomes minimum; ¶0132 increasing the redundancy; ¶0133 redundant packet is increased/decrease).
Thus given the teachings of Kure it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kure, Jeong and Ogier for identifying/defining packet class, determine packet class does not satisfy packet loss threshold then increase and/or decrease redundancy. One of ordinary skill in the art would be motivated to allow for a forward error correction system to add redundant packets. (See Kure para 0025)
As to claim 5, the combination of Jeong, Ogier and Kure teach the device of claim 4, wherein Jeong further teaches the device of claim 4, wherein the particular category of packets corresponds to video packets, and the other particular category of packets corresponds to audio packets. (¶0025 packet types video packets and audio packets).
As to claim 10, although the combination of Jeong and Ogier teach the method recited in claim 8, wherein the combination of Jeong and Ogier fail to expressly teach The method of claim 
Kure, however discloses, The method of claim 8, wherein, when the first packet loss value does not satisfy the first packet loss condition and the second packet loss value satisfies the second packet loss condition: decrease a first amount of redundancy provided for transmission with the first category of packets; and increase a second amount of redundancy provided for transmission with the second category of packets. (¶0114 value or less under the environment of a random packet loss rate; ¶0131 redundancy of the redundant packet becomes minimum; ¶0132 increasing the redundancy; ¶0133 redundant packet is increased/decrease).
Thus given the teachings of Kure it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kure, Jeong and Ogier for identifying/defining packet class, determine packet class does not satisfy packet loss threshold then increase and/or decrease redundancy. One of ordinary skill in the art would be motivated to allow for automatic retransmission function to control retransmission of an undelivered packet. (See Kure para 0024)
As to claim 11, the combination of Jeong, Ogier and Kure teach the device of claim 4, wherein Ogier further teaches The method of claim 8, wherein, when the first packet loss value does not satisfy the first packet loss condition (¶0055 first condition controls the nominal departure rate; does not exceed the nominal departure rate; ¶0080 no class satisfies Condition 1) and the second packet loss value satisfies the second packet loss condition: (¶0062 satisfying the second condition of a given class; ¶0097 modify the departure rate allocated to the classes).
Thus given the teachings of Ogier it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ogier Jeong and Kure for modifying packet transmission based on satisfying a packet loss value threshold conditions. One of ordinary skill in the art would be motivated to allow for receiving congestion feedback. (See Ogier para 0033)
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20120092991) in view of Ogier (US20030007453) and in further view of Stanwood (US20120327778).
As to claim 6, although the combination of Jeong and Ogier teach the method recited in claim 8, wherein the combination of Jeong and Ogier fail to expressly teach The device of claim 1, wherein the at least one processor is further configured to: dynamically determine common characteristics across the packets provided for transmission to the electronic device; and group the packets provided for transmission to the electronic device into the plurality of categories based at least in part on the dynamically determined common characteristics across the packets.
Stanwood, however discloses, The device of claim 1, wherein the at least one processor is further configured to: dynamically determine common characteristics across the packets provided for transmission to the electronic device; and group the packets provided for transmission to the electronic device into the plurality of categories based at least in part on the (¶0006 plurality of groups, plurality of packets; ¶0036 characteristics of a packet or data stream; ¶0038 data streams may be assigned to groups, defined by one or more common characteristics member data streams; ¶0059 data packets to be transmitted across a network medium).
Thus given the teachings of Stanwood it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Stanwood, Jeong and Ogier for determining common attributes/characteristics of packets and groups packets based on attributes/characteristics. One of ordinary skill in the art would be motivated to allow for an inspection module to characterize each packet. (See  Stanwood para 0057)
As to claim 14, although the combination of Jeong and Ogier teach the method recited in claim 8, wherein the combination of Jeong and Ogier fail to expressly teach The method of claim 8, further comprising: determining common characteristics across packets provided for transmission to the electronic device, the common characteristics comprising the at least one first characteristic and the at least one second characteristic; and grouping the packets provided for transmission to the electronic device into the first and second categories of packets based at least in part on the determined common characteristics across the packets.
Stanwood, however discloses, The method of claim 8, further comprising: determining common characteristics across packets provided for transmission to the electronic device, the common characteristics comprising the at least one first characteristic and the at least one second characteristic; and grouping the packets provided for transmission to the electronic device into the first and second categories of packets based at least in part on the determined common characteristics across the packets. (¶0006 plurality of groups, plurality of packets; ¶0036 characteristics of a packet or data stream; ¶0038 data streams may be assigned to groups, defined by one or more common characteristics member data streams; ¶0059 data packets to be transmitted across a network medium).
Thus given the teachings of Stanwood, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Stanwood, Jeong and Ogier for determining common attributes/characteristics of packets and groups packets based on attributes/characteristics. One of ordinary skill in the art would be motivated to allow for an inspection module to access packet performance requirements. (See Stanwood para 0057)
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood (US20120327778) in view of Ogier (US20030007453). 
As to claim 16, Stanwood teaches a non-transitory machine readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, (¶0033 processor, non-transitory compute readable medium, store computer readable instructions; ¶0137 computer readable storage medium, processor) the code comprising: code to determine common characteristics across packets provided for transmission to an electronic device; (¶0033 computer readable instructions; ¶0036 characteristics of a packet, data stream; ¶0038 data streams (packets), defined by one or more common characteristics; ¶0055 identifiers of the data (packets); ¶0091 data stream(s)  identified)  code to group the packets provided for transmission to the electronic device into a plurality of categories based at least in part on the determined common characteristics across the packets; code to determine a respective packet loss value for a respective category of the (¶0006 plurality of  groups, plurality of packets; ¶0033 computer readable instructions; ¶0036 characteristics of a packet or data stream; ¶0038 data streams may be assigned to  groups, defined by one or more common characteristics  member data streams; ¶0059 data packets to be transmitted across a network medium).
Although Stanwood teaches the medium recited above; wherein Stanwood fails to expressly teach code to identify a particular category of the plurality of categories of packets for which the determined respective packet loss value satisfies a packet loss condition; and code to adjust subsequent transmission of packets in the particular category of packets based at least in part on the packet loss condition being satisfied by the determined respective packet loss value for the particular category of packets.
Ogier, however discloses, code to identify a particular category of the plurality of categories of packets for which the determined respective packet loss value satisfies a packet loss condition; (¶0009 plurality of classes of packet; ¶0029 defines a number of classes, each  class represents the requirements of based on packet loss; ¶0062 packets, satisfying  condition) and code to adjust subsequent transmission of packets in the particular category of packets based at least in part on the packet loss condition being satisfied by the determined respective packet loss value for the particular category of packets. (¶0009 plurality of classes of packet; ¶0029 defines a number of classes, each  class represents the requirements of based on packet loss; ¶0062 packets, satisfying  condition; ¶0077 departure(transmission) rates decrease (adjusted); ¶0097 modify rate).
Thus given the teachings of Ogier it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ogier Jeong and Kure for modifying packet transmission based on satisfying a  offering of quality of service (QoS) assurances for packet traffic in a multi-hop wireless network that experiences dynamic changes to the actual available bandwidth. (See Ogier para 0028)
As to claim 17, the combination of Stanwood and Ogier teach the medium of claim 16, wherein Stanwood further teaches the non-transitory machine readable medium of claim 16, wherein the respective category of the plurality of categories of packets is characterized by a respective characteristic. (¶0038 groups, defined by one or more common characteristics; ¶0057, packet is assigned groups; ¶0062 plurality groups; ¶0084 classification, content type, packet).
As to claim 18, the combination of Stanwood and Ogier teach the medium of claim 16, wherein Stanwood further teaches The non-transitory machine readable medium of claim 16, wherein the respective characteristic for at least one respective category of the plurality of categories comprises at least one of: a packet size, a packet content type, a quality of service, a packet flag, or a packet redundancy scheme. (¶0057, packet is assigned groups; ¶0062 plurality groups; ¶0084 classification, content type, packet).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanwood (US20120327778) in view of Ogier (US20030007453) and in further view of Kure (US20120278677).
As to claim 19, although the combination of Stanwood and Ogier teach the method recited in claim 8, wherein the combination of Stanwood and Ogier fail to expressly teach
Kure, however discloses, the non-transitory machine readable medium of claim 16, wherein the code further comprises: code to identify another particular category of the plurality of categories of packets for which the determined packet loss value does not satisfy the packet loss condition; (¶0114 value or less under the environment of a random packet loss rate) code to decrease an amount of redundancy associated with the other particular category; and  code to increase another amount of redundancy associated with the particular category, the increased other amount of redundancy being based at least in part on the decreased amount of redundancy. (¶0131 redundancy of the redundant packet becomes minimum; ¶0132 increasing the redundancy; ¶0133 redundant packet is increased/decrease).
Thus given the teachings of Kure it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kure, Jeong and Ogier for identifying/defining packet class, determine packet class does not satisfy packet loss threshold then increase and/or decrease redundancy. One of ordinary skill in the art would be motivated to allow for improving the reliability of data transfer by using the real-time transport protocol system. (See Kure para 0008)
As to claim 20, the combination of Stanwood, Ogier and Kure teach the medium of claim 19, wherein Stanwood further teaches the non-transitory machine readable medium of claim 19, wherein the particular category of packets corresponds to video packets, and the other particular category of packets corresponds to audio packets. (¶0084 map packet to video class; ¶0093 packets classified as Voice; ¶0124 video packets).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bims (US8935580) teaches multimedia-aware quality-of-service and error correction provisioning. Furbeck (US20140247722) teaches congestion level indication with explicit congestion notification in communication systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454